EXHIBIT 10.3

SECOND LIMITED WAIVER AGREEMENT

 

This Second Limited Waiver Agreement (“Agreement”) is made and entered into
effective as of August 7, 2019 (the “Effective Date”), by and between ABE South
Dakota, LLC, a Delaware limited liability company (“Borrower”), and AgCountry
Farm Credit Services, PCA, a federal production credit association organized
under the Farm Credit Act of 1971, as amended (“Lender”).

RECITALS:

A.

Borrower and Lender entered into that certain Master Credit Agreement dated as
of December 29, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Master Agreement”) as subsequently amended by the
Limited Waiver and First Amendment to Master Credit Agreement dated as of
September 28, 2016, the Second Amendment to Master Credit Agreement dated as of
March 13, 2018, the Third Amendment to Master Credit Agreement dated as of
October 19, 2018, and the Limited Waiver and Deferral Agreement and Fourth
Amendment to Master Credit Agreement dated as of December 28, 2018.

B.

Borrower and Lender entered into that certain First Supplement to Master Credit
Agreement, and that certain Second Supplement to Master Credit Agreement, each
dated as of December 29, 2015, that certain Third Supplement to Master Credit
Agreement dated as of September 28, 2016, that certain Fourth Supplement to the
Master Credit Agreement dated as of March 13, 2018, and that certain Fifth
Supplement to the Master Credit Agreement dated on or about the date hereof (as
each may be amended, restated, supplemented or otherwise modified from time to
time, the “First Supplement,” “Second Supplement,” “Third Supplement,” “Fourth
Supplement,” and “Fifth Supplement,” respectively, and collectively with the
Master Agreement and each additional supplement in effect from time to time, the
“Credit Agreement”).

C.

Under Section 5.02 of the Master Agreement Borrower is required to maintain
working capital of at least $4,000,000 as of the last day of each month through
August 30, 2020. Borrower’s working capital as of the months ending July 31,
2019 and August 31, 2019 was or is anticipated to be less than the required
amount, and Borrower has requested Lender’s waiver of any Default or Event of
Default which has or may arise as a result of such non-compliance.

D.

Under Section 5.05 of the Master Agreement Borrower is required to maintain a
current ratio of at least 1.20:1.00 as of the last day of each month through
August 30, 2020. Borrower’s current ratio as of the months ending June 30, 2019,
July 31, 2019 and August 31, 2019 was or is anticipated to be less than the
required amount, and Borrower has requested Lender’s waiver of any Default or
Event of Default which has or may arise as a result of such non-compliance.

Lender agrees accommodate Borrower’s requests, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties agree as follows:

 

DMNorth #6969587 v1

--------------------------------------------------------------------------------

 

1.Definitions. Capitalized terms not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

2.Limited Waiver of Working Capital Covenant. Lender hereby waives the
requirements of Section 5.02 of the Master Agreement solely for the periods
ending on July 31, 2019, and August 31, 2019, and further waives any Default or
Event of Default that has arisen or would otherwise result solely from
Borrower’s failure to satisfy the Working Capital covenant for such periods. The
Working Capital covenant for all other periods is not waived and remains in full
force and effect.

3.Limited Waiver of Current Ratio Covenant. Lender hereby waives the
requirements of Section 5.05 of the Master Agreement solely for the periods
ending on June 30, 2019, July 31, 2019, and August 31, 2019, and further waives
any Default or Event of Default that has arisen or would otherwise result solely
from Borrower’s failure to satisfy the Current Ratio covenant for such periods.
The Current Ratio covenant for all other periods is not waived and remains in
full force and effect.

4.Representations; Events of Default.  In order to induce Lender to execute this
Agreement, Borrower, as of the date of this Agreement, hereby: (a) makes and
renews the representations and warranties contained in Article III of the Master
Agreement, and (b) certifies to Lender that, after giving effect to Section 3
hereof, no Default or Event of Default exists under the Credit Agreement or
other Loan Documents.

5.Reservation of Rights.  NOTHING HEREIN OR OTHERWISE SHALL BE DEEMED TO CREATE
A COURSE OF DEALING OR OTHERWISE ENTITLE BORROWER TO A CONSENT TO, OR A WAIVER,
AMENDMENT, MODIFICATION, DEFERRAL, OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS, OR AGREEMENTS CONTAINED IN THE MASTER
AGREEMENT OR ANY OTHER LOAN DOCUMENTS IN SIMILAR OR DIFFERENT CIRCUMSTANCES IN
THE FUTURE. BORROWER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT SHALL NOT BE
DEEMED AN AGREEMENT BY LENDER TO MAKE OR RENEW ANY LOANS, GRANT ANY FURTHER
DEFERRALS OR WAIVERS OR EXTEND ANY FORBEARANCES OR FINANCIAL ACCOMMODATIONS
OTHER THAN THOSE SPECIFICALLY CONTAINED HEREIN.

6.Release of Claims.  In consideration of this Agreement, Borrower hereby fully
and finally releases, remises, acquits, and forever discharges, with prejudice,
Lender and Lender’s employees, agents, representatives, consultants, attorneys,
officers, directors, partners, members, shareholders, participants,
predecessors, successors and assigns (all of the foregoing hereinafter called
the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages, and expenses of any and every character, known or unknown, direct
and/or indirect, at law or in equity, of whatsoever kind or nature, whether
heretofore or hereafter arising, for or because of any manner of things done,
omitted, or suffered to be done by any of the Released Parties prior to and
including the date of execution hereof, and in any way directly or indirectly
arising out of or in any way connected to this Agreement, the Credit Agreement,
or any other Loan Document, including but not limited



DMNorth #6969587 v1

--------------------------------------------------------------------------------

 

to, claims, liabilities or obligations relating to any settlement negotiations,
representations, commitments, arrangements, liabilities, offsets or deductions
of sums owed to or by Borrower.

7.Expenses and Fees.  Borrower shall pay or reimburse Lender for attorneys’ fees
and costs of Lender’s legal counsel in connection with the preparation,
execution, delivery and consummation of this Agreement and the transactions and
documents related to or contemplated hereby.  

8.Counterpart Signatures.  This Agreement may be executed by each party in one
or more counterparts (including by telecopy or other electronic mail, or any
other electronic means), each of which shall be deemed an original and all of
which taken together shall constitute one binding document.

 

[Signature Page to Follow]



DMNorth #6969587 v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Second Limited Waiver Agreement
to be duly executed and delivered as of the Effective Date.

 

BORROWER:

ABE SOUTH DAKOTA, LLC

By:    /s/Richard R. Peterson

Name:  Richard R. Peterson

Title:    President and Chief Executive Officer

LENDER:

AGCOUNTRY FARM CREDIT SERVICES, PCA

By:   /s/Jessica Bernstien

Name: Jessica Bernstien

Its:    Vice President – Agribusiness and

Capital Markets

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND Limited Waiver Agreement

DMNorth #6969587 v1